                 Case 2:18-cv-01784-RSL Document 42 Filed 04/24/20 Page 1 of 4




 1

 2

 3

 4
                                UNITED STATES DISTRICT COURT
 5                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 6
     LEO SYNORACKI, on behalf of himself and all
 7   others similarly situated
                                                              No. 2:18-cv-01784-RSL
 8                             Plaintiff,
                                                              STIPULATED MOTION AND
 9          v.                                                ORDER TO EXTEND TIME
                                                              FOR DEFENDANTS TO RESPOND
10   ALASKA AIRLINES, INC., et al.,                           TO PLAINTIFF’S
                                                              MOTION FOR CLASS
11                             Defendants.                    CERTIFICATION

12

13

14
                                          I.     INTRODUCTION
15
            The parties, by and through their undersigned counsel, jointly submit this stipulated motion
16
     to extend Defendants’ deadline to file their response (the “Response”) to Plaintiff’s Motion for
17
     Class Certification (Dkt. No. 40) (the “Motion”), currently due April 27, 2020, by 14 days to May
18
     11, 2020 and for Plaintiff’s Motion, currently noted for May 1, 2020, to be noted for consideration
19
     on May 15, 2020. Good cause exists for this extension because Defendants are currently reviewing
20
     Plaintiff’s putative classes and proposed class definitions along with accompanying materials, and
21
     additional time may be helpful in narrowing the scope of disputed issues to be addressed in
22
     Defendants’ Response.
23
                                    II.        STATEMENT OF FACTS
24
            In this civil class action brought pursuant to the Uniformed Services Employment and
25
     Reemployment Rights Act of 1994, 38 U.S.C. § 4301 et seq., Plaintiff seeks to certify two classes
26



     STIPULATED MOTION AND ORDER
               Case 2:18-cv-01784-RSL Document 42 Filed 04/24/20 Page 2 of 4




 1   of pilots employed by Defendants who allegedly did not accrue vacation or sick time while on

 2   periods of military leave.

 3          This case was filed in December 2018. Trial is set for December 7, 2020. Plaintiff filed

 4   the Motion on April 7, 2020, which is noted for a hearing on May 1, 2020. Defendants’ Response

 5   is currently due April 27, 2020.

 6                                         III.   ARGUMENT

 7          The Court may extend a party’s deadline to respond to a motion where good cause exists.

 8   Fed. R. Civ. P. 6(b)(1)(a); Ahanchian v. Xenon Pictures, Inc., 624 F.3d 1253, 1259 (9th Cir. 2010)

 9   (“[R]equests for extensions of time made before the applicable deadline has passed should

10   normally . . . be granted in the absence of bad faith on the part of the party seeking relief or

11   prejudice to the adverse party.”) (internal quotation marks omitted).

12          The parties stipulate that good cause exists to extend Defendants’ time to respond to

13   Plaintiff’s Motion by 14 days because Defendants are currently reviewing Plaintiff’s putative

14   classes and proposed class definitions along with accompanying materials, and additional time

15   may be helpful in narrowing the scope of disputed issues to be addressed in Defendants’ Response.

16   (See Dkt. No. 40 at 4.) Specifically, Defendants and Plaintiff have been in communication to

17   determine the scope of disputed issues regarding Plaintiff’s proposed putative classes and class

18   definitions, and these discussions could potentially narrow the issues that will be addressed by

19   Defendants’ Response and will need to be considered by this Court. Therefore, good cause exists

20   for a short, two-week extension that will allow the parties additional time to discuss Plaintiff’s

21   proposed class definitions.

22          This is the first request by the parties for an extension of time for Defendants to file a

23   Response to Plaintiff’s Motion

24

25

26

                                                    -2-

     STIPULATED MOTION AND ORDER
              Case 2:18-cv-01784-RSL Document 42 Filed 04/24/20 Page 3 of 4




 1                                      V.      CONCLUSION

 2          For the foregoing reasons, the parties respectfully move the Court to extend Defendants’

 3   time to file a Response to Plaintiff’s Motion from April 27, 2020 to May 11, 2020, and to notice

 4   Plaintiff’s Motion for May 15, 2020.

 5    FOR DEFENDANTS:
 6    By: /s/ Mark W. Robertson
      Mark W. Robertson (admitted pro hac vice)       Kathryn S. Rosen, WSBA #29465
 7                                                    Davis Wright Tremaine
      (N.Y. Bar #4508248)
      O’Melveny & Myers LLP                           920 5th Avenue, Ste. 3300
 8                                                    Seattle, Washington 98104-1610
      7 Times Square
      New York, New York 10036                        Tel.: (206) 622-3150
 9                                                    Fax: (206) 757-7700
      Tel.: (212) 326-2000
      Fax: (212) 326-2061                             katierosen@dwt.com
10    mrobertson@omm.com
                                                      Tristan Morales (admitted pro hac vice)
11                                                    (D.C. Bar # 1011373)
      Counsel for Defendants
                                                      O’Melveny & Myers LLP
12                                                    1625 Eye Street, NW
                                                      Washington, D.C. 20006
13                                                    Tel.: (202) 383-5300
                                                      Fax: (202) 383-5414
14                                                    tmorales@omm.com
15    FOR PLAINTIFF:
16    By: /s/ Gene J. Stonebarger
17    Gene J. Stonebarger(admitted Pro Hac Vice)      Brian J. Lawler (admitted Pro Hac Vice)
      gstonebarger@stonebargerlaw.com                 blawler@pilotlawcorp.com
18    Crystal L. Matter (admitted Pro Hac Vice)       PILOT LAW, P.C.
      cmatter@stonebargerlaw.com                      850 Beech Street, Suite 713
      STONEBARGER LAW                                 San Diego, California 92101
19    101 Parkshore Drive                             Phone: 866.512.2465
      Suite 100                                       Fax: 619.231.4984
20    Folsom, California 95630
      Phone: 916.235.7140                             Charles M. Billy (admitted Pro Hac Vice)
21    Fax: 916.235.7141                               cbilly@cmblawcorp.com
                                                      The Law Offices of Charles M. Billy, APC
22    Daniel Kalish                                   22706 Aspan Street, Ste 305
      dkalish@hkm.com                                 Lake Forest, CA 92630
23    HKM EMPLOYMENT ATTORNEYS LLP                    Phone: 949-357-9636
      600 Stewart Street, Ste 901
24    Seattle, WA 98101
      Phone: 206-838-2504
25
      Counsel for Plaintiff(s)
26

                                                   -3-

     STIPULATED MOTION AND ORDER
               Case 2:18-cv-01784-RSL Document 42 Filed 04/24/20 Page 4 of 4




 1
                                                  ORDER
 2
            Based on the foregoing stipulation, the Court ORDERS that Plaintiff’s motion for class
 3
     certification (Dkt. No. 40) is noted for hearing on May 15, 2020, and Defendants’ response to
 4
     Plaintiff’s motion, if any, shall be filed by May 11, 2020.
 5

 6          Dated this 24th day of April, 2020.
 7

 8                               A
                                 The Honorable Robert S. Lasnik
 9                               United States District Court Judge

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

                                                     -4-

     STIPULATED MOTION AND ORDER
